Citation Nr: 9911642	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-15 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
right heel neuroma, plantar fasciitis, and status post 
excision of heel neuroma and excision of plantar fascia with 
Steindler fasciotomy.

2.  Entitlement to an increased (compensable) evaluation for 
sinusitis.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a left knee 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1996.  She has been represented throughout her appeal by The 
American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
October 1996, by the Columbia, South Carolina Regional Office 
(RO), which granted service connection for right heel 
neuroma, plantar fasciitis, status post excision of heel 
neuroma and excision of plantar fascia with Steindler 
fasciotomy and sinusitis, both evaluated as noncompensably 
disabling, effective September 1, 1996.  This rating action 
also denied the veteran's claims of entitlement to service 
connection for back and left knee disorders.  The notice of 
disagreement with this determination was received in November 
1996.  The statement of the case was issued in January 1997.  
The substantive appeal was received in February 1997.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in July 1997.  A 
transcript of the hearing is of record.  By a rating action 
in November 1997, the RO increased the evaluation for the 
veteran's right foot disorder from 0 to 10 percent disabling, 
effective September 1, 1996; however, this rating action 
confirmed the previous denial of the veteran's claim for a 
compensable evaluation for sinusitis, as well as her claim 
for service connection for back and left knee disorders.  A 
supplemental statement of the case, regarding the sinusitis, 
back and left knee disorders, was issued in November 1997.  
The appeal was received at the Board in March 1998.  

In November 1997 the RO increased the rating assigned for the 
service-connected disability of the right foot from 0 to 10 
percent disabling.  Since that is not the maximum assignable, 
pursuant to AB v. Brown, 6 Vet. App. 35 (1993), the issue 
remains in appellate status.  


REMAND

The veteran essentially contends that service connection is 
warranted for a low back and left knee disorder which 
developed in military service.  The veteran maintains that 
the back and left knee disorders are the result of strenuous 
activity performed while on active duty.  It is noted that 
service medical records reveal treatment on several occasions 
for low back pain, and the veteran continues to experience 
pain in the lower back region.  It is further noted that 
service medical records indicate that the left knee was 
placed in a knee immobilizer due to chondromalacia of the 
left knee.  The veteran indicates that she continues to 
experience occasional popping in the left knee.  
Alternatively, she argues that the left knee disorder 
developed secondary to altered gait caused by her right foot 
disorder.  The veteran further argues that her sinusitis is 
more disabling than reflected by the noncompensable 
evaluation currently assigned.  It is argued that the VA 
compensation examination conducted in October 1996 is 
inadequate to the extent that it failed to provide sufficient 
detail, including x-ray studies, relative to the current 
status of the veteran's disabilities.  

At the time of her personal hearing in July 1997, the veteran 
reported that she had had two surgeries on her right foot; 
she stated that after the second surgery, a cast was applied 
to the right foot, and she had physical therapy.  The veteran 
indicated that she currently had chronic pain, especially 
after prolonged standing.  The veteran noted that she was 
employed by the United States Postal Service, where she spent 
eight hours per day on her feet.  The veteran related that 
she walked on the outside of her foot; she noted that she had 
orthotics that she wore on the inside of her shoes.  

The veteran testified that her sinus condition caused her to 
suffer from headaches, and she had problems with disturbed 
sleep because of drainage from her sinuses.  The veteran 
stated that she currently used Tylenol sinus and Sinutab to 
treat her sinuses.  The veteran reported that she injured her 
back at least on three occasions during service; she 
indicated that she received treatment, which included 
physical therapy and was restricted from lifting.  The 
veteran stated that she was bothered most by bending and 
lifting; she noted that her back pain had limited her 
physical activities.  The veteran also reported that she 
experienced constant popping, stiffness, soreness and pain in 
the left knee.  The veteran contends that she was not 
properly examined in October 1996; she stated that the 
examiner was very unprofessional and performed a very cursory 
examination.  

The veteran's representative has requested that the case be 
remanded to the RO in order to conduct an examination of the 
veteran and to obtain an opinion as to whether her current 
back and left knee disorders are related to the complaints in 
service.  He argues that the examination that was conducted 
by the VA shortly after service was inadequate as no special 
studies were done nor an opinion was obtained regarding the 
etiology and status of the veteran's disabilities.  

Upon preliminary review of the veteran's claim, the service 
medical records reflect that the veteran was seen in December 
1979 for complaints of low back pain; no history of trauma 
was reported.  The veteran was next seen in February 1984, at 
which time she complained of back pain since last night; she 
described the pain as dull and aching.  The assessment was 
musculoskeletal spasms.  A treatment note dated in January 
1986 reported a diagnosis of lumbosacral paraspinal spasms.  
In April 1987, the veteran left knee was immobilized; the 
impression was chondromalacia patella.  She was next seen in 
May 1987, with complaints of left knee pain, worse with 
standing; the assessment was chondromalacia patella.  The 
retirement examination, conducted in March 1996, was negative 
for any complaints or findings of back or left knee 
disorders.  However, the veteran was seen in April 1996 for 
complaints of low back pain mostly on the right side; the 
assessment was low back pain, and warm compresses and Motrin 
were prescribed.  

The Board notes that while the veteran was afforded a VA 
examination in October 1996, only two months after her 
discharge, no X-rays of the back or left knee were taken 
despite the veteran's complaints of pain in those joints.  
Furthermore, it appears that the service medical records were 
not made available to the VA examiner.  No comments or 
opinion was expressed by the physician regarding the findings 
in service, or pertaining to the relationship, if any, 
between the veteran's current back and left knee symptoms and 
those first reported while she was in service.  

The Board also notes that while the RO has considered whether 
the veteran has a left knee disorder caused by her service-
connected right foot disorder, there is no indication that it 
has considered and adjudicated whether her service-connected 
right foot disorder aggravated her current left knee disorder 
pursuant to Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  
The United States Court of Appeals for Veterans Claims 
(Court) held, in Allen, that when aggravation of a veteran's 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.  This issue should be 
addressed by the RO before the Board decides the claim.  

The veteran's right foot disorder is currently evaluated as 
10 percent disabling by analogy under Diagnostic Codes 5299-
5279.  Diagnostic Code 5279 provides the rating criteria for 
evaluation of anterior metatarsalgia, (Morton's disease) 
unilateral or bilateral.  Anterior metatarsalgia, unilateral 
or bilateral is evaluated as 10 percent disabling. 10 percent 
is the maximum schedular rating applicable under Diagnostic 
Code 5279.  Another potentially applicable rating code is 
Diagnostic Code 5284.  Diagnostic Code 5284 provides the 
rating criteria for rating foot injuries.  A moderate foot 
injury warrants a 10 percent disability evaluation.  A 
moderately severe foot injury warrants a 20 percent 
disability evaluation and a severe foot injury is assigned a 
30 percent disability evaluation.  A 40 percent disability 
evaluation will be assigned for actual loss of use of the 
foot.  

The Board notes the most recent VA examination of the 
veteran's right foot disorder was conducted in October 1996.  
It appears that the veteran's claims file was not available 
for review by the examiner prior to the examination.  The 
Court has held that examinations for compensation and pension 
purposes conducted without contemporaneous review of the 
veteran's claims file are deficient for rating purposes.  
Procelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board further finds that the October 1996 VA examination 
did not provide enough information to rate the veteran under 
Diagnostic Code 5284.  The veteran has testified as to the 
chronic pain she experienced from her foot disorder.  
However, an X-ray of the right foot was not performed.  The 
Board finds an opinion as to the severity of the veteran's 
foot disorder would be beneficial in evaluating the service-
connected right foot disorder.  

Additionally, the Board notes that VA General Counsel, in 
VAOPGCPREC 9-98, dated August 14, 1998, pointed out that some 
foot disorders rated under Diagnostic Code 5284 may affect 
range of motion, and thus warrant consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  A medical 
opinion as to whether the veteran's right heel neuroma and 
plantar fasciitis affect range of motion would be helpful.  

The veteran's sinusitis is currently evaluated under 38 
C.F.R. § 4.97, Diagnostic Code 6513.  However, 38 C.F.R. § 
4.97 was changed, effective October 7, 1996, and now includes 
new rating criteria for sinusitis, which may be found at 
Diagnostic Codes 6510 through 6514.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Consequently, on remand, the RO must apply the new 
rating criteria in amended 38 C.F.R. § 4.97, Diagnostic Codes 
6510 through 6514 to the veteran to determine whether this 
version is more favorable than the rating criteria in 
existence when the veteran filed her claim.  

Although the record contains a supplemental statement of the 
case issued in November 1997 which sets out the new criteria, 
the Board is of the opinion that a new VA examination is in 
order to adequately assess the veteran's disability under 
those regulations.  The examiner must be provided a copy of 
all relevant diagnostic codes (new and old) in conjunction 
with the examination.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist also 
includes obtaining an adequate VA examination.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  Under the circumstances in this case, the 
Board believes that further development is required prior to 
appellate disposition of the veteran's claim.  Accordingly, 
this case is hereby REMANDED to the RO for the following 
actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated her since service for 
the disabilities claimed here.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, which have not been 
previously secured, and associate them 
with the claims folder.  Whether or not 
the veteran responds, all VA records of 
the veteran not currently in the claims 
file should be obtained and added to the 
claims file.  

2.  The RO should arrange for a VA 
examination of the veteran in order to 
determine the nature and severity of the 
right heel neuroma and plantar fasciitis.  
Any further indicated special studies 
should be conducted.  The claims folder 
should be made available to the examiner 
for review purposes prior to the 
examination and the entry of the opinions 
requested, and the examiner should 
specifically state whether he/she had the 
opportunity to review the claims folder.  
The examiner should record pertinent 
symptoms and clinical findings.  The 
examiner must comment as to the 
following: (1) are the veteran's 
subjective complaints of pain objectively 
confirmed upon physical examination; (2) 
do the right heel neuroma and plantar 
fasciitis result in functional 
impairment, to include limitation of 
motion of any joint; and, if so, (3) what 
is the nature and severity of any 
functional impairment attributable to the 
right heel neuroma and plantar fasciitis, 
to include any limitation of motion.  The 
examiner should also indicate whether the 
service-connected right foot disorder 
causes weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations and on 
the ability of the veteran to perform 
average employment in a civil occupation? 
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.  Any opinions expressed must 
be accompanied by a complete rationale.  

3.  The RO should afford the veteran a VA 
orthopedic examination to determine the 
nature and etiology of all current left 
knee and low back disabilities.  The 
veteran's claims folder and a separate 
copy of this remand should be made 
available to the examiner for review 
purposes prior to the examination and the 
entry of the opinions requested, and the 
examiner should specifically state 
whether he/she had the opportunity to 
review the claims folder.  All indicated 
studies and tests, to include X-ray 
studies, scans, and the like, should be 
performed.  The etiology of any left knee 
and back disorders should be clearly 
identified.  After reviewing the 
narrative portion of this remand and the 
claims folder, including the service 
medical records, the examiner should 
comment as to whether any current left 
knee and back disorder is as likely as 
not related to service or any incident in 
service.  The examiner also should be 
asked for an opinion as to whether any 
current left knee disorder was caused or 
permanently aggravated by the service-
connected right heel neuroma and plantar 
fasciitis.  The examiner should provide a 
comprehensive report, which addresses the 
aforementioned and provides the rationale 
for any conclusions.  

4.  The RO should schedule the veteran 
for a VA sinus examination in order to 
ascertain the nature and severity of her 
service-connected sinusitis.  The RO 
should provide to the examiner a copy of 
the old and new rating criteria of 
Diagnostic Code 6513.  The examiner 
should indicate whether he/she has 
reviewed the old and new criteria.  The 
examiner should first relate the findings 
under the old criteria and then 
separately relate the findings under the 
new criteria.  A complete rationale 
should be given for any opinions or 
conclusions expressed.  

5.  Regarding the notice to the veteran 
of the examinations scheduled in 
connection with this remand, the RO 
should provide the veteran with 
information sufficient to inform her of 
the consequences of a failure to report 
for any scheduled examination without 
good cause.  38 C.F.R. § 3.655 (1998).  

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing developments have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994), Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

7.  The RO should then reevaluate the 
veteran's claims for service connection 
for back and left knee disorders, with 
consideration of the entire record, and 
all pertinent law, regulations, and Court 
decisions, to include 38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995), 
if applicable.  

8.  The RO should also reevaluate the 
veteran's claims for increased ratings 
for sinusitis and right heel neuroma and 
plantar fasciitis.  The change in rating 
criteria for evaluating respiratory 
disabilities that became effective on 
October 7, 1996 should also be taken into 
account.  In considering the claim for an 
increased rating for the right foot, the 
RO should reflect consideration of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and 
VAOPGCPREC 36-97 (O.G.C. Prec. 36- 97), 
as applicable.  

9.  If the determination remains adverse 
to the veteran in any way, both she and 
her representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and all 
applicable laws and regulations.  This 
document should include detailed reasons 
and bases for the decisions reached.  
They should then be afforded the 
applicable time period in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until she receives further notice.  


By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

The law requires full compliance with all orders in this 
remand Stegall v. West 11 Vet. App. 268 (1998).  Although the 
instructions in this REMAND should be carried out in a 
logical chronological sequence, no instruction in this REMAND 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT A. LEAF
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




